                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IPSILIUM LLC,                                    Case No.17-cv-07179-HSG
                                                        Plaintiff,
                                   8
                                                                                            CLAIM CONSTRUCTION ORDER
                                                  v.                                        AND ORDER GRANTING MOTION
                                   9
                                                                                            TO STRIKE
                                  10       CISCO SYSTEMS, INC.,
                                                                                            Re: Dkt. No. 53
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On December 18, 2017, Plaintiff Ipsilium LLC (“Ipsilium”) filed this patent infringement

                                  14   action against Defendant Cisco Systems, Inc. (“Cisco”). Dkt. No. 1. Ipsilium subsequently filed

                                  15   an amended complaint. Dkt. No. 15. The parties now seek construction of eight terms found in

                                  16   two patents: Patent Nos. 6,819,681 (“the ’681 Patent”) and 6,961,777 (“the ’777 Patent”)

                                  17   (collectively, “the Asserted Patents”).1 See Dkt. No. 75-1 (“Am. JCCS”). This order follows

                                  18   claim construction briefing, a technology tutorial, and a claim construction hearing (“Markman

                                  19   hearing”). See Dkt. Nos. 52 (“Op. Br.”), 54 (“Resp. Br.”), 55 (“Reply Br.”), 69 (“Markman Tr.”).

                                  20   At the Markman hearing, the Court instructed the parties to submit supplemental briefing, which

                                  21   the parties timely provided. See Markman Tr. 104:11–16; see also Dkt. Nos. 73 (“Pl.’s Supp.

                                  22   Br.”), 74 (“Def.’s Supp. Br.”).

                                  23           Also pending before the Court is Cisco’s motion to strike the declaration of Ipsilium’s

                                  24

                                  25   1
                                        The parties initially also sought construction of “means for determining a first value of the
                                  26   obtained field” from claim 16 of the ’681 Patent and “means for determining the value of the
                                       obtained field” in claim 16 of the ’777 Patent. The parties have since stipulated that the limitation
                                  27   has a function of “determining a first value of the obtained field” with a structure of “a processor
                                       or microprocessor executing instructions, hardwired circuitry, or silicon via combination of logic
                                  28   gates.” See Resp. Br. at 7 n.1. Given this agreement, the Court adopts the parties’ stipulated
                                       construction.
                                   1   expert, Dr. Daniel A. Menascé, briefing for which is also complete. Dkt. Nos. 53 (“Mot.”), 57

                                   2   (“Opp.”), 62 (“Reply”). This order turns first to the motion to strike, because its resolution will

                                   3   determine whether the Court will consider Dr. Menascé’s declaration in construing the disputed

                                   4   claims.

                                   5   I.        MOTION TO STRIKE
                                   6             On August 15, 2018, the parties exchanged preliminary claim constructions, as required by

                                   7   this Court’s June 29, 2018 scheduling order. See Dkt. No. 46 (setting deadline); Dkt. No. 53-3

                                   8   (Cisco’s Preliminary Claim Constructions); Dkt. No. 53-4 (Ipsilium’s Preliminary Claim

                                   9   Constructions). Cisco’s August 15 disclosure provided that it “may rely on the expert testimony

                                  10   of Dr. Kevin Almeroth” for various subjects. See Dkt. No. 53-3 at 3. Ipsilium’s August 15

                                  11   disclosure provided the following concerning expert testimony:

                                  12                    Further, Ipsilium does not believe that expert testimony is necessary
Northern District of California
 United States District Court




                                                        for the court to understand the meaning of the claims. See Vitronics
                                  13                    Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584 (Fed. Cir. 1996
                                                        (Reliance on expert testimony is unnecessary and improper “when the
                                  14                    disputed terms can be understood from a careful reading for the public
                                                        record.”)[.] To the extent Cisco proposes to rely on any such expert
                                  15                    testimony, Ipsilium reserves the right to offer rebuttal testimony from
                                                        its expert(s).
                                  16

                                  17   Dkt. No. 53-4.

                                  18             As also required by this Court’s scheduling order, the parties filed a Joint Claim

                                  19   Construction and Prehearing Statement on August 30, 2018. See Dkt. No. 46 (setting deadline);

                                  20   Dkt. No. 51 (“JCCS”). The JCCS provided the following regarding extrinsic evidence supporting

                                  21   the parties’ proposed constructions of disputed terms:

                                  22                    A declaration from Cisco’s expert, Dr. Kevin Almeroth is attached as
                                                        Exhibit B. Ipsilium does not believe that expert testimony is
                                  23                    necessary to construe the disputed terms but reserves the right to
                                                        provide rebuttal testimony from its expert.
                                  24
                                                                                          ...
                                  25
                                                        [In a corresponding footnote:] Any expert testimony, including
                                  26                    declarations, on which Ipsilium intends to rely is due concurrently
                                                        with this statement, per [Patent Local Rule] 4-3, and Cisco will
                                  27                    oppose any attempt to rely on improper and out of time expert rebuttal
                                                        testimony, which is not contemplated or permitted by the rules.
                                  28                    Indeed, to avoid precisely this situation, counsel for Cisco specifically
                                                                                           2
                                                        confirmed the deadline to counsel for Ipsilium via email on August
                                   1                    10, 2018.
                                   2

                                   3   JCCS at 2 & n.1. Cisco filed its expert declaration and served it on Ipsilium the same day. See

                                   4   JCCS Ex. B. Nearly three weeks later, Ipsilium filed its opening claim construction brief. See

                                   5   Dkt. No. 52. With it, Ipsilium included a declaration from its expert, Dr. Daniel A. Menascé. See

                                   6   Dkt. No. 52-1.

                                   7           Pursuant to the Court’s June 29, 2018 order, claim construction discovery closed on

                                   8   September 7, 2018—eleven days before Ipsilium disclosed the identity and opinions of its expert.

                                   9   See Dkt. No. 46. Cisco now moves to exclude Dr. Menascé’s expert report as violative of Patent

                                  10   Local Rules 4-2 and 4-3.

                                  11           A.       Legal Standard
                                  12           Federal Rule of Civil Procedure 37(c)(1) provides: “If a party fails to provide information
Northern District of California
 United States District Court




                                  13   or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that

                                  14   information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure

                                  15   was substantially justified or is harmless.” In addition, or instead, the court may also impose other

                                  16   appropriate sanctions provided for in Rule 37. See Fed. R. Civ. P. 37(c)(1)(A)-(C). “The party

                                  17   facing sanctions bears the burden of proving that its failure to disclose the required information

                                  18   was substantially justified or is harmless.” R & R Sails, Inc. v. Ins. Co. of Pa., 673 F.3d 1240,

                                  19   1246 (9th Cir. 2012).

                                  20           Rule 37(c)(1) “gives teeth” to Rule 26’s disclosure and supplementation requirements,

                                  21   including the requirement that parties disclose expert reports “at the times and in the sequence that

                                  22   the court orders.” Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir.

                                  23   2001); Fed. R. Civ. P. 26(a)(2)(D). The Advisory Committee Notes to the 1993 amendments to

                                  24   Rule 37 describe subsection (c)(1) as a “self-executing,” “automatic sanction [that] provides a

                                  25   strong inducement for disclosure of material” that must be disclosed pursuant to Rule 26. Rule

                                  26   37(c)(1) sanctions based on failure to disclose evidence in a timely manner may be appropriate

                                  27   “even when a litigant’s entire cause of action or defense” will be precluded. Yeti, 259 F.3d at

                                  28   1106.
                                                                                          3
                                              B.      Discussion
                                   1

                                   2          Under the Court’s scheduling order, the parties were required to exchange preliminary

                                   3   claim constructions on August 15, 2018, and to file the JCCS by August 30, 2019. Dkt. No. 46.

                                   4   As to the exchange of preliminary claim constructions, Patent Local Rule 4-2 provides that “[a]t

                                   5   the same time the parties exchange their respective ‘Preliminary Claim Constructions,’ each party

                                   6   shall . . . designate any supporting extrinsic evidence including . . . expert witnesses.” Patent L.R.

                                   7   4-2(b). As to the JCCS, Patent Local Rule 4-3 provides that the JCCS “shall contain . . . an

                                   8   identification of any extrinsic evidence known to the party on which it intends to rely either to

                                   9   support its proposed construction or to oppose any other party’s proposed construction, including

                                  10   . . . expert witnesses.” Patent L.R. 4-3(b).

                                  11          Cisco now urges the Court to exclude Dr. Menascé’s declaration due to Ipsilium’s failure

                                  12   to comply with these local rules. Ipsilium opposes this request on several grounds. First, Ipsilium
Northern District of California
 United States District Court




                                  13   hopes to turn the tables and argue that Cisco is the party who has not followed the local rules. For

                                  14   example, Ipsilium claims that in the August 15 disclosures, Cisco raised several indefiniteness

                                  15   allegations for the first time, which purportedly “forc[ed] Ipsilium to address those elements for

                                  16   the first time in its Opening Claim Construction Brief.” Opp. at 3. According to Ipsilium, Cisco’s

                                  17   evasive tactics violated the local rules requirement to provide detailed disclosure of invalidity

                                  18   contentions. Id. at 4. But Ipsilium admits that it took no action in response to Cisco’s allegedly

                                  19   deficient disclosures: “Rather than engage in time-consuming motion practice as to Cisco’s

                                  20   insufficient invalidity disclosures, Ipsilium preferred to resolve this issue on the merits.” Id.

                                  21          The Court rejects Ipsilium’s allegation of hypocrisy as irrelevant to the pending motion.

                                  22   First, Cisco’s compliance, or noncompliance, with the local rules has nothing to do with Ipsilium’s

                                  23   tactics. Second, and more important, even if Cisco’s August 15 disclosure surprised Ipsilium, at

                                  24   most that might have justified Ipsilium’s failure to disclose Dr. Menascé in its own August 15

                                  25   disclosure, as required by Patent Local Rule 4-2. But that does not explain why Ipsilium failed to

                                  26   disclose Dr. Menascé in the JCCS, as required by Patent Local Rule 4-3, which the parties filed

                                  27   over two weeks later.

                                  28          Ipsilium next argues that Dr. Menascé’s report is only meant to rebut opinions offered by
                                                                                          4
                                   1   Cisco’s expert, Dr. Almeroth. Id. at 4. And Ipsilium contends that Patent Local Rule 4-3 does not

                                   2   require disclosure of a rebuttal expert. Id. But Ipsilium’s interpretation of the rule is incorrect:

                                   3   Patent Local Rule 4-3 plainly requires the disclosure of expert testimony “on which [the party]

                                   4   intends to rely either to support its proposed construction or to oppose any other party’s proposed

                                   5   construction.” Patent L.R. 4-3(b) (emphasis added).2

                                   6          Finally, Ipsilium asks the Court to deny the motion because Cisco failed to meet and

                                   7   confer before submitting the motion, as required by Local Rule 37-1. Ipsilium argues that, in

                                   8   violation of that rule, “Cisco did not raise any objection to [Dr. Menascé’s] declaration for two

                                   9   weeks.” Id. at 5. Rather, Cisco told Ipsilium it intended to file the present motion the same day it

                                  10   in fact filed the motion, when Ipsilium’s lead counsel was busy. Id. In response, Cisco notes that

                                  11   it provided Ipsilium with ample warning of the present motion in the JCCS, where it said in plain

                                  12   terms that Cisco would oppose untimely expert disclosure. See Dkt. No. 51 at 2 n.1. Moreover,
Northern District of California
 United States District Court




                                  13   Ipsilium’s failure to respond to Cisco’s email the day Cisco filed this motion does not mean Cisco

                                  14   did not attempt to meet and confer.

                                  15          Because Ipsilium failed to comply with a court order requiring the disclosure of expert

                                  16   testimony by a certain date, the Court cannot consider Dr. Menascé’s declaration absent

                                  17   “substantial justification” or a showing of harmlessness. See Fed. R. Civ. Proc. 37(c)(1); Jarritos,

                                  18   Inc. v. Reyes, 345 F. App’x 215, 217 (9th Cir. 2009) (affirming exclusion of late-filed expert

                                  19   reports); Yeti, 259 F.3d at 1106. The burden of showing substantial justification or harmlessness

                                  20   falls on Ipsilium. See R & R Sails, Inc., 673 F.3d at 1246. But for the reasons set forth above, the

                                  21   Court finds that Ipsilium’s conduct was not substantially justified, as it knowingly violated the

                                  22   Patent Local Rules. The Court also finds that Ipsilium’s delay in filing Dr. Menascé’s declaration

                                  23   was not harmless. Ipsilium’s disclosure came after the close of claim construction discovery, and

                                  24   “[d]isruption to the schedule of the court and other parties . . . is not harmless.” Wong v. Regents

                                  25

                                  26   2
                                         Ipsilium separately argues that due process demands Ipsilium be “afforded the opportunity to see
                                  27   the evidence presented against it and prepare a response.” Id. at 5–6. But Ipsilium fails to cite any
                                       binding authority to suggest that compliance with the Patent Local Rules somehow deprives
                                  28   parties of their due process rights. And to the extent Ipsilium’s position is that compliance with
                                       the Patent Local Rules violates its due process rights, the Court rejects that argument.
                                                                                         5
                                   1   of Univ. of Cal., 410 F.3d 1052, 1062 (9th Cir. 2005).

                                   2          For these reasons, the Court GRANTS Cisco’s motion to strike.

                                   3   II.    CLAIM CONSTRUCTION
                                   4          A.      Legal Standard
                                   5          Claim construction is a question of law to be determined by the Court. Markman v.

                                   6   Westview Instruments, Inc., 517 U.S. 370, 384 (1996). “The purpose of claim construction is to

                                   7   determine the meaning and scope of the patent claims asserted to be infringed.” O2 Micro Int’l

                                   8   Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008) (quotation omitted).

                                   9          Generally, claim terms should be “given their ordinary and customary meaning”—in other

                                  10   words, “the meaning that the term[s] would have to a person of ordinary skill in the art in question

                                  11   at the time of the invention.” Phillips v. AWH Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005) (en

                                  12   banc) (quotation omitted). There are only two circumstances where a claim is not entitled to its
Northern District of California
 United States District Court




                                  13   plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

                                  14   lexicographer, or 2) when the patentee disavows the full scope of a claim term either in the

                                  15   specification or during prosecution.” Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362,

                                  16   1365 (Fed. Cir. 2012).

                                  17          When construing claim terms, the Federal Circuit emphasizes the importance of intrinsic

                                  18   evidence such as the language of the claims themselves, the specification, and the prosecution

                                  19   history. Phillips, 415 F.3d at 1312–17. The claim language can “provide substantial guidance as

                                  20   to the meaning of particular claim terms,” both through the context in which the claim terms are

                                  21   used and by considering other claims in the same patent. Id. at 1314. The specification is likewise

                                  22   a crucial source of information. Id. at 1315–17. Although it is improper to read limitations from

                                  23   the specification into the claims, the specification is “the single best guide to the meaning of a

                                  24   disputed term.” Id. at 1315 (noting that “the specification is always highly relevant to the claim

                                  25   construction analysis,” and that “[u]sually, it is dispositive” (quotation omitted)); see also Merck

                                  26   & Co. v. Teva Pharm. USA, Inc., 347 F.3d 1367, 1371 (Fed. Cir. 2003) (explaining that “claims

                                  27   must be construed so as to be consistent with the specification”).

                                  28          Despite the importance of intrinsic evidence, courts may also consider extrinsic evidence—
                                                                                          6
                                   1   technical dictionaries, learned treatises, expert and inventor testimony, and the like—to help

                                   2   construe the claims. Phillips, 415 F.3d at 1317–18. For example, dictionaries may reveal what

                                   3   the ordinary and customary meaning of a term would have been to a person of ordinary skill in the

                                   4   art at the time of the invention. Frans Nooren Afdichtingssystemen B.V. v. Stopaq Amcorr

                                   5   Inc., 744 F.3d 715, 722 (Fed. Cir. 2014) (“Terms generally carry their ordinary and customary

                                   6   meaning in the relevant field at the relevant time, as shown by reliable sources such as

                                   7   dictionaries, but they always must be understood in the context of the whole document—in

                                   8   particular, the specification (along with the prosecution history, if pertinent).”). Expert testimony

                                   9   can also help “to ensure that the court’s understanding of the technical aspects of the patent is

                                  10   consistent with that of a person of skill in the art, or to establish that a particular term in the patent

                                  11   or the prior art has a particular meaning in the pertinent field.” Phillips, 415 F.3d at 1318.

                                  12   Extrinsic evidence is, however, “less significant than the intrinsic record in determining the legally
Northern District of California
 United States District Court




                                  13   operative meaning of claim language.” Id. at 1317 (quotation omitted).

                                  14           B.      Disputed Terms
                                  15                   1.      “reply packet” (’681 Patent and ’777 Patent)
                                  16                 Ipsilium’s Construction                              Cisco’s Construction
                                  17                                                           Plain and Ordinary Meaning (No
                                                                                               construction necessary)
                                  18                                                           To the extent the Court determines that a
                                            “a packet in response to a received packet”
                                  19                                                           construction is required, the plain and
                                                                                               ordinary meaning of “reply packet” is “a
                                  20                                                           responsive packet that is not a forward”

                                  21           The Court finds no construction is necessary, but that the plain and ordinary

                                  22   meaning is not limited to packets directed back to the originator of the received fields.

                                  23           This disputed term appears in independent claims 2, 18, 31, 44, 49, 54, and 55 of the ’681

                                  24   Patent, as well as independent claims 44, 49, 54, and 55 and dependent claims 2, 18, and 31 of the

                                  25   ’777 Patent. Am. JCCS at 1–2. Claim 54 of the ’681 Patent is representative of how the term is

                                  26   used in the claim language:
                                  27   //

                                  28   //
                                                                                           7
                                                                                       Claim 54
                                   1
                                           54. A computer-readable medium that stores instructions executable by one or more
                                   2       processors to perform a method for generating responses to packets having a plurality of
                                           fields, the packets being broken into one or more packets, before the packets are entirely
                                   3       received, the method comprising:
                                   4         receiving one or more fields of the packet;
                                             predicting one or more other fields of the packet before the one or more other fields are
                                   5          received; and
                                   6         generating a reply packet based on the one or more received fields and the predicted one
                                              or more other fields.
                                   7

                                   8          Ipsilium has consistently asked the Court to construe “reply packet” as “a packet in

                                   9   response to a received packet.” Op. Br. at 6–9; Reply Br. 1–3; Am. JCCS at 1. Cisco, on the

                                  10   other hand, has advanced several positions. Initially, Cisco proposed that “reply packet” ought to

                                  11   mean “[r]esponsive packet directed to received field’s source.” See JCCS Ex. A, at 1. In its

                                  12   opposition brief, however, Cisco retreated from its first proposal and argued that although it
Northern District of California
 United States District Court




                                  13   “initially proposed [in the JCCS] that ‘reply packet’ be construed as ‘responsive packet directed to

                                  14   received field’s source,’ which is consistent with the term’s plain and ordinary meaning,” Cisco

                                  15   since determined that no construction is necessary and that the Court should give “reply packet”

                                  16   its plain and ordinary meaning. Resp. Br. 3–6. Cisco purportedly changed course “in the interest

                                  17   of streamlining this dispute.” Id. at 3.

                                  18          At the Markman hearing, the parties’ dispute over this term crystalized at last: The parties
                                  19   disagree about where a reply packet may be sent and still qualify as a “reply.” Cisco argues that a

                                  20   “reply packet” cannot mean a packet that is forwarded. Markman Tr. 56:17–20 (“I believe -- I

                                  21   guess one way to phrase it would be that ‘a reply excludes a forward.’ ‘A reply packet is a -- a

                                  22   responsive packet that is not a forward’ or something to that effect.”); see also Am. JCCS at 1

                                  23   (setting forth Cisco’s current proposed construction). Ipsilium, on the other hand, continues to

                                  24   argue that a “reply packet” may be directed at the source of the received field or to other

                                  25   communication devices. Markman Tr. 52:7–9 (“In other instances, most instances, an incoming

                                  26   packet is forwarded to another destination, another device, that is -- or is closer to its ultimate --
                                  27   the packet’s ultimate destination.”).

                                  28          The Court finds that Cisco’s newest position—that no construction is necessary and the
                                                                                           8
                                   1   plain and ordinary meaning of a “reply packet” is “a responsive packet that is not a forward”—is

                                   2   no more than a repackaging of Cisco’s initial proposal—that a “reply packet” is a “responsive

                                   3   packet directed to received field’s source.” Broadly speaking, the claimed invention encompasses

                                   4   a method for receiving information, generating a “reply packet,” and transmitting the “reply

                                   5   packet” to its destination. As a matter of logic, the “reply packet” can only be transmitted to one

                                   6   of two places: (1) back to the originator of the received information, or (2) somewhere else. To

                                   7   transmit the “reply packet” somewhere else, however, is precisely what Ipsilium contemplated

                                   8   when it spoke of “forwarding” at the Markman hearing. In turn, whether Cisco maintains that the

                                   9   reply packet (a) must be directed to the received field’s source, or (b) must not be directed

                                  10   elsewhere, is logically the same position.

                                  11          It is unhelpful that Ipsilium used the term “forward” at the Markman hearing, because in a

                                  12   real sense the reply packet is never “forwarded,” for present purposes. To “forward” implies a
Northern District of California
 United States District Court




                                  13   passing along wholesale of some material or information. Here, however, the communication

                                  14   device itself generates the reply packet before transmitting it elsewhere. The reply packet is thus

                                  15   not “forwarded” in the traditional sense of the word. And for this reason, the Court finds it

                                  16   unsurprising that the word “forward” appears nowhere in the Asserted Patents—as pointed out by

                                  17   Cisco at the Markman hearing. Id. 53:22–54:2 (“But the more important point I just want to raise

                                  18   is that counsel, in his argument a moment ago, just used a word that hadn’t come up at all before

                                  19   and, in fact, doesn’t appear in the patent ever, which is ‘forward.’ I just did a search on the patent

                                  20   on my iPad. It’s text-recognized. The word ‘forward’ never comes up once in the patent.”). It is

                                  21   clear to the Court that Plaintiff’s counsel’s use of the term “forward” at the Markman hearing was

                                  22   simply an inelegant way of expressing that Ipsilium does not believe a “reply packet” must be

                                  23   directed to the received field’s source, a position Ipsilium has maintained since its opening claim

                                  24   construction brief. See Op. Br. at 6–9.

                                  25          With the parties’ dispute properly framed, the question is whether a reply packet’s

                                  26   destination may be somewhere other than the received field’s source. Although the word “reply”

                                  27   often connotes a sense of directionality back to the source of whatever triggered the need for a

                                  28   reply—e.g., when one “replies” to an email, that necessarily means one received an email and is
                                                                                         9
                                   1   responding back to the received email’s originator—that is not necessarily a universal truth,

                                   2   especially in the realm of network technology. To the contrary, a person having ordinary skill in

                                   3   the art of network technology could understand that a “reply packet,” for present purposes, may be

                                   4   directed to either the received field’s source or elsewhere, because the Asserted Patents’

                                   5   specifications often describe “reply packets” directed to destinations other than the received field’s

                                   6   source. For example, the ’777 Patent contemplates that—among other possible fields—received

                                   7   packets would have separate “source” and “destination” fields. See, e.g., ’777 Patent, 6:29–31

                                   8   (“The source and destination address fields include addresses, such as Internet addresses, of the

                                   9   source and destination, respectively.”); see also ’777 Patent Fig. 6 (showing separate “destination

                                  10   address” and “source address” fields). The ’777 Patent then describes the creation of a reply

                                  11   packet, which is sent to its destination:

                                  12                    The processor 220 then processes the packets as necessary in
Northern District of California
 United States District Court




                                                        accordance with the predictions [step 720]. For example, the
                                  13                    processor 220 may begin preparing a reply packet based on the
                                                        received and predicted fields and begin transmitting the reply packet
                                  14                    to the destination (e.g., a communication device 110).
                                  15

                                  16   ’777 Patent, 8:4–9. Taken together, it would make little sense to mention several times that a

                                  17   received packet contains separate source and destination fields—and more important, explain that

                                  18   reply packets are prepared and transmitted based on such fields—if it was only ever contemplated

                                  19   that a “reply packet” would be sent back to the source. This intrinsic evidence instead

                                  20   demonstrates that “reply packets” were never meant to be limited to packets directed back to the

                                  21   originator of the received fields, and the Court will not now impose that narrower construction.

                                  22             For these reasons, although the Court agrees that “reply packet” should be given its plain

                                  23   and ordinary meaning, to eliminate any confusion, the Court finds that the plain and ordinary

                                  24   meaning of “reply packet” is not limited to packets directed back to the originator of the received

                                  25   fields.

                                  26   //

                                  27   //

                                  28   //
                                                                                          10
                                                      2.      “means for obtaining one of the fields of the packet” (’681 Patent and
                                   1                          ’777 Patent)
                                   2               Ipsilium’s Construction                                  Cisco’s Construction
                                          Function: obtaining one of the fields of the
                                   3
                                          packet
                                   4
                                          Structure: a communication interface (any
                                   5      transceiver-like mechanism that enables the
                                          communication device to communicate with
                                   6      the other devices and systems on the
                                          network), and a processor or microprocessor           Function: obtaining one of the fields of the
                                   7      executing instructions, hardwired circuitry, or       packet
                                   8      silicon via combination of logic gates.
                                                                                                Structure (’681 Patent): the
                                   9      Further, to the extent the disclosed structure        “communication interface” disclosed at Col.
                                          is a processor or microprocessor executing            4:60–61.
                                  10      instructions and that structure is held to
                                          require a corresponding algorithm, the                Structure (’777 Patent): the
                                  11      algorithm disclosed by the specification is:          “communication interface” disclosed at Col.
                                                                                                4:7–8.
                                  12
                                              •   ’681 Patent at Fig. 7A, 9, and 10 and
Northern District of California
 United States District Court




                                  13              accompanying specification
                                                  descriptions, 8:33–42
                                  14          •   Provisional at Fig. 4 and
                                                  accompanying descriptions
                                  15          •   ’777 Patent, Fig. 7A and
                                  16              accompanying specification
                                                  descriptions, 7:32–34
                                  17

                                  18          The Court adopts Cisco’s construction.
                                  19          The disputed term appears in independent claim 16 of the ’681 Patent and independent
                                  20   claim 16 of the ’777 Patent. Am. JCCS at 8–9, 12–13. Claim 16 of the ’681 Patent is
                                  21   representative of how the term is used in the claim language:
                                  22                                                  Claim 16
                                  23       16. A system for predicting one or more fields of a packet having a plurality of fields, the
                                           packet belonging to a set of packets, each of the fields containing data representing a value,
                                  24       the system comprising:
                                  25         means for obtaining one of the fields of the packet;
                                             means for determining a first value of the obtained field;
                                  26         means for predicting a second value of one or more other fields of the packet based on a
                                  27          correlation between the first value and a property of one or more other fields before the
                                              one or more other fields are obtained; and
                                  28
                                                                                           11
                                             means for processing the packet based on the obtained field and the predicted one or more
                                   1         other fields.
                                   2

                                   3           The parties agree that this is a means-plus-function term subject to 35 U.S.C. § 112

                                   4   (“Section 112”). A claim invokes Section 112 if the claim limitation is drafted in the means-plus-

                                   5   function format. See Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094, 1097 (Fed. Cir. 2014)

                                   6   (“The use of the term ‘means’ triggers a rebuttable presumption that § 112, ¶ 6 governs the

                                   7   construction of the claim term.”). Here, the term expressly includes the word “means.”

                                   8           Given that Section 112 applies, the Court’s analysis is two-fold: The Court (1) identifies

                                   9   the claimed function; and then (2) determines what structure, if any, is disclosed in the

                                  10   specification that corresponds to these functions. Williamson v. Citrix Online, LLC, 792 F.3d

                                  11   1339, 1351–52 (Fed. Cir. 2015). Structure disclosed in the specification must be “corresponding

                                  12   structure,” which is satisfied “if the intrinsic evidence clearly links or associates that structure to
Northern District of California
 United States District Court




                                  13   the function recited in the claim.” Id. at 1352. Even where structure is corresponding, it must also

                                  14   constitute “adequate corresponding structure to achieve the claimed function.” Id. (quotation

                                  15   omitted). Where functions “can be performed by a general purpose processor,” the written

                                  16   description need not disclose an algorithmic structure for implementing the claimed function. In

                                  17   re Katz, 639 F.3d 1303, 1317 (Fed. Cir. 2011). If, instead, functions “constitute specific

                                  18   computer-implemented functions,” then “corresponding algorithms must be disclosed.” Id.

                                  19           The parties agree that the claimed function is “obtaining one of the fields of the packet.”

                                  20   See, e.g., Am. JCCS at 8–9. The parties then agree that the structure corresponding to the claimed

                                  21   function at least includes the “communication interface.” See, e.g., id. Ipsilium, however,

                                  22   contends that the structure also includes “a processor or microprocessor executing instructions,

                                  23   hardwired circuitry, or silicon via combination of logic gates.” Id. And Ipsilium argues that this

                                  24   broader structure is disclosed in (1) claim 49 of the ’681 Patent, which refers to “a memory

                                  25   configured to store instructions for obtaining one or more fields of the packet” and “a processor

                                  26   configured to execute the instructions in the memory”; (2) claim 57 of the ’681 Patent, which

                                  27   refers to “logic configured to receive one or more fields of the packet”; and (3) Figure 7A of the

                                  28   ’681 Patent, which notes that the “processor receives each field.” See Op. Br. at 10; ’681 Patent
                                                                                          12
                                   1   Fig. 7A, 15:45–53, 16:52–53.3 Finally, Ipsilium contends that although no algorithm is necessary,

                                   2   the specification discloses a sufficient algorithm for the processor structure. Op. Br. at 11.

                                   3          The Court finds the structure is limited to the communication interface, because any

                                   4   broader construal of the structure lacks a necessary corresponding algorithm. As a threshold

                                   5   matter, “obtaining” conceivably could mean something broad and thus capable of performance by

                                   6   a general purpose processor, which would not require disclosure of an algorithmic structure. But

                                   7   insofar as “obtaining” refers to a “narrower” concept requiring specific computer-implemented

                                   8   functions, a corresponding algorithm is necessary. See In re Katz, 639 F.3d at 1316.

                                   9          When this framework is applied, Ipsilium’s arguments crumble. To the extent “obtaining

                                  10   one of the fields of the packet” means broadly obtaining fields of packets, the communication

                                  11   interface undisputedly performs that function. All language that Ipsilium contends discloses a

                                  12   more expansive structure refers to a narrower sense of “obtaining,” which requires specific
Northern District of California
 United States District Court




                                  13   computer-implemented functions and thus a corresponding algorithm is necessary. For example,

                                  14   both claim 49 and claim 57 refer to some configuring or programming, which would require

                                  15   computer-implemented functions.4 See ’681 Patent, 15:45–53, 16:52–53. And contrary to

                                  16   Ipsilium’s contention, the specification does not disclose a sufficient algorithm for the processor

                                  17   structure. Although Ipsilium cites to two portions of the specification for the ’681 Patent, each

                                  18   portion merely recites functional language that in no sense details how a processor would obtain

                                  19   one of the fields of the packet. See ’681 Patent Fig. 7A, Step 710 (providing that the “processor

                                  20   receives each field and analyzes value in field”), 8:39–41 (“The processor . . . received each field

                                  21   of the packet . . . and analyzes the value in the fields [step 710].”); see also Ergo Licensing, LLC v.

                                  22   CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012) (holding that mere functional

                                  23

                                  24
                                       3
                                         As additional support, Ipsilium notes that Cisco’s U.S. Patent No. 6,985,964 discloses that
                                  25   “[c]entral processor 110 receives packets through any of a number of means well-known in the
                                       art.” Op. Br. at 11. The Court finds, however, that Ipsilium waived its ability to rely on Cisco’s
                                  26   patent here because Ipsilium did not include this extrinsic evidence in its joint statement.
                                       4
                                  27     Cisco argues that Ipsilium may not rely on separate claims for corresponding structure. Resp.
                                       Br. at 7. Because the Court finds the separate claims would not provide corresponding structure, it
                                  28   need not determine now whether it is generally improper for separate claims to provide
                                       corresponding structure.
                                                                                        13
                                   1   language, which “[did] not contain any step-by-step process” was insufficient).

                                   2                  3.      “means for predicting a second value of one or more other fields of the
                                                              packet based on a correlation between the first value and a property of
                                   3                          one or more other fields before the one or more other fields are
                                                              obtained” (the ’681 Patent) / “means for predicting how the packet will
                                   4                          be processed by upper level protocols, application protocols or both
                                                              based on the value of the obtained field and further predicting a value
                                   5                          of at least one other field of the packet not yet received based on the
                                                              prediction of how the packet will be processed” (the ’777 Patent)
                                   6
                                                     Ipsilium’s Construction                                Cisco’s Construction
                                   7      Function: predicting a second value of one or         Function: predicting a second value of one or
                                   8      more other fields of the packet based on a            more other fields of the packet based on a
                                          correlation between the first value and a             correlation between the first value and a
                                   9      property of one or more other fields before           property of one or more other fields before
                                          the one or more other fields are obtained             the one or more other fields are obtained
                                  10      (’681 Patent) / predicting how the packet will        (’681 Patent) / predicting how the packet will
                                          be processed by upper level protocols,                be processed by upper level protocols,
                                  11      application protocols or both based on the            application protocols or both based on the
                                  12      value of the obtained field and further               value of the obtained field and further
Northern District of California




                                          predicting a value of at least one other field of     predicting a value of at least one other field of
 United States District Court




                                  13      the packet not yet received based on the              the packet not yet received based on the
                                          prediction of how the packet will be                  prediction of how the packet will be
                                  14      processed (’777 Patent)                               processed (’777 Patent)
                                  15      Structure: a processor or microprocessor              Structure: a processor or microprocessor
                                          executing instructions, hardwired circuitry,          executing instructions and/or hardwired
                                  16
                                          silicon via combination of logic gates.               circuitry, silicon via combination of logic
                                  17                                                            gates implementing the following algorithms:
                                          Further, to the extent the disclosed structure
                                  18      is a processor or microprocessor executing            predicting due to:
                                          instructions and that structure is held to
                                  19      require a corresponding algorithm, the
                                          algorithm disclosed by the specification is
                                  20
                                          predicting due to:
                                  21                                                                              ’681 Patent
                                                            ’681 Patent
                                  22
                                             •   fragmentation ('8:64–9:7);                        •   fragmentation (8:64–9:7);
                                  23         •   segmentation (9:18–32);                           •   segmentation (9:18–32);
                                             •   IP packet length (Prov. Appl. at                  •   IP packet length (Prov. Appl. at
                                  24                                                                   IP000228–229); or
                                                 IP000228–229); or
                                  25         •   sequence number (Prov. Appl. at                   •   sequence number (Prov. Appl. at
                                                 IP000071).                                            IP000071).
                                  26
                                  27                        ’777 Patent                                           ’777 Patent

                                  28         •   protocol field (7:33–8:3);                        •   protocol field (7:33–8:3);
                                                                                           14
                                              •   flags field (7:33–8:3)                       •   flags field (7:33–8:3)
                                   1
                                              •   IP packet length (Prov. Appl. at             •   IP packet length (Prov. Appl. at
                                   2              IP000228–229); or                                IP000228–229); or
                                              •   total length (Prov. Appl. at IP000412).      •   total length (Prov. Appl. at IP000412).
                                   3

                                   4          The Court adopts Cisco’s construction.

                                   5          The disputed term appears in independent claim 16 of the ’681 Patent and independent

                                   6   claim 16 of the ’777 Patent. Am. JCCS at 10–11, 14–15. Claim 16 of the ’681 Patent is

                                   7   representative of how the term is used in the claim language:

                                   8                                                  Claim 16
                                   9       16. A system for predicting one or more fields of a packet having a plurality of fields, the
                                           packet belonging to a set of packets, each of the fields containing data representing a value,
                                  10       the system comprising:
                                             means for obtaining one of the fields of the packet;
                                  11
                                             means for determining a first value of the obtained field;
                                  12         means for predicting a second value of one or more other fields of the packet based
Northern District of California
 United States District Court




                                  13          on a correlation between the first value and a property of one or more other fields
                                              before the one or more other fields are obtained; and
                                  14         means for processing the packet based on the obtained field and the predicted one or more
                                              other fields.
                                  15

                                  16          As discussed at the Markman hearing and confirmed in the parties’ supplemental briefs,

                                  17   although the parties once had several disagreements regarding this term, they have since narrowed

                                  18   their dispute significantly. See Markman Tr. 94:22–98:7; Pl.’s Supp. Br. at 7; Def.’s Supp. Br. at
                                  19   1–3. The only remaining dispute concerns whether “hardwired circuitry” and “silicon via

                                  20   combination logic gates” as structure require an algorithmic disclosure. Ipsilium argues that under

                                  21   Katz, such “specialized hardware” is “distinct from a general-purpose computer and therefore [is]

                                  22   not limited to the algorithms disclosed in the patents—as only microprocessor and/or software

                                  23   claims require algorithms for non-generic functions.” Pl.’s Supp. Br. at 7. Cisco disagrees with

                                  24   Ipsilium’s characterization of Katz and counters that “because special programming is necessary to

                                  25   implement the claim limitation, an algorithm is required regardless of whether that programming

                                  26   occurs via a software or hardwiring.” Def.’s Supp. Br. at 2.
                                  27          The Court finds Cisco’s arguments more persuasive. To start, Katz nowhere set forth

                                  28   Ipsilium’s purported distinction. If anything, Katz weighed against such a conclusion: “If a
                                                                                        15
                                   1   function's corresponding structure is a type of computer or processor, indefiniteness analysis does

                                   2   not turn on the name of the structure that does the processing.” 639 F.3d at 1317. As the Federal

                                   3   Circuit there explained, “[t]he key inquiry is whether one of ordinary skill in the art would

                                   4   understand the patent to disclose structure that sufficiently corresponds to the claimed function,

                                   5   which in the case of a specific function implemented on a general purpose computer requires an

                                   6   algorithm.” Id. Turning then to the Asserted Patents, the Court finds that the specifications

                                   7   disclose that special programming is necessary to implement the claimed invention, whether the

                                   8   programming is executed through software or hardwiring. For example, as detailed in the ’681

                                   9   Patent:

                                  10                    The instructions may be read into local memory 230 for another
                                                        computer-readable medium or from another device via the
                                  11                    communication interface 260. Execution of the sequences of
                                                        instructions contained in local memory 230 causes processor 220 to
                                  12                    perform processes that will be described later. Alternatively,
Northern District of California
 United States District Court




                                                        hardwired circuitry may be used in place of or in combination with
                                  13                    software instructions to implement processes consistent with the
                                                        present invention.
                                  14

                                  15   ’681 Patent, 5:34–42. As this excerpt demonstrates, some special programming is always

                                  16   necessary to implement the claimed invention—be it through software or hardwiring—which

                                  17   requires an algorithm.

                                  18             Because the parties’ sole dispute concerns the proper interpretation of Katz on this narrow

                                  19   point, which the Court resolves in Cisco’s favor, the Court accordingly adopts Cisco’s

                                  20   construction.

                                  21                    4.      “means for processing the packet based on the obtained field and the
                                                                predicted one or more other fields” (’681 Patent) / “means for
                                  22                            processing the packet based on at least the obtained field and the
                                                                predicted at least one other fields” (’777 Patent)
                                  23
                                                     Ipsilium’s Construction                                Cisco’s Construction
                                  24      Function: processing the packet based on the         Function: processing the packet based on the
                                  25      obtained field and the predicted one or more         obtained field and the predicted one or more
                                          other fields (’681 Patent) / processing the          other fields (’681 Patent) / processing the
                                  26      packet based on at least the obtained field and      packet based on at least the obtained field and
                                          the predicted at least one other fields (’777        the predicted at least one other fields (’777
                                  27      Patent)                                              Patent)
                                  28
                                                                                          16
                                          Structure: a processor or microprocessor              Structure: Indefinite for failing to disclose a
                                   1      executing instructions, hardwired circuitry, or       structure that performs the claimed function.
                                   2      silicon via combination of logic gates.

                                   3      Further, to the extent the disclosed structure
                                          is a processor or microprocessor executing
                                   4      instructions and that structure is held to
                                          require a corresponding algorithm, the
                                   5      algorithm disclosed by the specification is:
                                   6
                                              •   ’681 Patent at Fig. 7A, 7B and
                                   7              accompanying specification
                                                  descriptions; 9:37–9:43
                                   8          •   Provisional at Title; at 3–8;
                                                  IP000223–230; Fig. Fig. 4 and
                                   9              accompanying descriptions
                                  10          •   ’777 Patent at Fig. 7A, 7B, Fig. 9, Fig.
                                                  10 and accompanying specification
                                  11              description; 8:4–11; 8:47–51

                                  12
Northern District of California
 United States District Court




                                  13          The Court adopts Cisco’s construction and finds the term indefinite for failing to

                                  14   disclose a structure that performs the claimed function.

                                  15          The disputed term appears in independent claim 16 of the ’681 Patent and independent

                                  16   claim 16 of the ’777 Patent. Am. JCCS at 11–12. Claim 16 of the ’681 Patent is representative of

                                  17   how the term is used in the claim language:

                                  18                                                  Claim 16
                                  19       16. A system for predicting one or more fields of a packet having a plurality of fields, the
                                           packet belonging to a set of packets, each of the fields containing data representing a value,
                                  20       the system comprising:
                                  21         means for obtaining one of the fields of the packet;
                                             means for determining a first value of the obtained field;
                                  22         means for predicting a second value of one or more other fields of the packet based on a
                                  23          correlation between the first value and a property of one or more other fields before the
                                              one or more other fields are obtained; and
                                  24         means for processing the packet based on the obtained field and the predicted one or
                                              more other fields.
                                  25

                                  26          The parties dispute whether the patent adequately discloses a structure that performs the
                                  27   claimed function. Ipsilium’s proposed structure is “a processor or microprocessor executing
                                  28   instructions, hardwired circuitry, or silicon via combination of logic gates.” Op. Br. at 16. As to
                                                                                           17
                                   1   the purported “hardwired circuitry or silicon via a combination of logic gates” structure, Ipsilium

                                   2   again argues that no algorithm is required under Katz. Id. at 17. As to the processor structure,

                                   3   Ipsilium contends that (1) the specification need not disclose an algorithm because the function of

                                   4   “processing” is generic and thus does not “require special programming”; and (2) even if an

                                   5   algorithm is required, the specification discloses an algorithm through Figure 7A and Column

                                   6   4:35–41. Id.

                                   7          Starting with the “hardwired circuitry or silicon via a combination of logic gates” structure,

                                   8   and for reasons detailed above, the Court finds that an algorithm is required. See supra II.3. As to

                                   9   the “processor” function, the Court finds that Katz’s narrow exception does not apply, because

                                  10   “processing the packet based on the obtained field and the predicted one or more other fields” is

                                  11   not coextensive with a general purpose microprocessor. Although Katz held that “processing” was

                                  12   a generic function, the claim here calls for processing “based on the obtained field and predicted
Northern District of California
 United States District Court




                                  13   one or more other fields,” which requires some special programming. Cf. Katz, 639 F.3d at 1316.

                                  14   In fact, by calling for the processor to process the packet “based on” certain information, the

                                  15   agreed function is instead a narrower sort of “processing,” which Katz explained requires an

                                  16   algorithm. Katz, 639 F.3d at 1315 (finding several claims “clearly indefinite” because they

                                  17   “contain[ed] a means-plus-function limitation that recites a ‘processing means . . . for receiving

                                  18   customer number data entered by a caller and for storing the customer number data . . . and based

                                  19   on a condition coupling an incoming call to the operator terminal, the processing means visually

                                  20   displaying the customer number data,’” where the patents “[did] not disclose an algorithm that

                                  21   corresponds to the ‘based on a condition coupling an incoming call to the operator terminal’

                                  22   function”).

                                  23          The Court next finds that the Asserted Patents do not disclose a corresponding algorithm.

                                  24   First, Figure 7A only provides that the “processor processes packet as necessary,” which is

                                  25   inadequate functional language, as it does not show “how the [processor] can be programmed to

                                  26   perform the claimed function.” Aristocrat Techs. Austl. Pty Ltd. v. Int'l Game Tech., 521 F.3d

                                  27   1328, 1333 (Fed. Cir. 2008). Second, Column 4:35–41 states, in full:

                                  28   //
                                                                                        18
                                   1                  In one implementation consistent with the present invention, the
                                                      network 120 includes a packet-based network that operates according
                                   2                  to a communications protocol, Such as Transmission Control Protocol
                                                      and all related protocols, as specified in “Requirements for Internet
                                   3                  Hosts             Communication            Layers,”       RFC1122,
                                                      ftp://ftp.lisi.edu/innotes/rfc1122.txt, October 1989.
                                   4

                                   5   ’681 Patent, 4:35–41. But nowhere does this passage even reference the processor, nonetheless

                                   6   disclose an algorithm.

                                   7          Accordingly, the Court finds the term indefinite for failure to disclose a necessary

                                   8   corresponding algorithm.

                                   9                  5.        “predicting a [second] value of at least one other field of the packet not
                                                                yet received” (’681 Patent and ’777 Patent)5
                                  10
                                                     Ipsilium’s Construction                             Cisco’s Construction
                                  11
                                                                                             “predicting a [second] value of at least one
                                  12                                                         other field of the packet before that field is
Northern District of California




                                                                                             received”
 United States District Court




                                  13       No construction necessary.
                                                                                             (with minor variations as necessary to
                                  14                                                         account for slight differences in claim
                                                                                             language)
                                  15

                                  16          The Court adopts Cisco’s construction.

                                  17          The disputed terms appear in independent claims 1 and 2 of the ’681 Patent and

                                  18   independent claims 1 and 14 of the ’777 Patent. Am. JCCS at 4–6. Claim 1 of the ’681 Patent is
                                  19   representative of how the term is used in the claim language:
                                                                                         Claim 1
                                  20
                                           1. A method for predicting one or more fields of a packet having a plurality of fields, the
                                  21       packet belonging to a set of packets, each of the fields containing data representing a value,
                                           the method comprising:
                                  22
                                             receiving one or more of the fields of the packet;
                                  23         analyzing a first value of at least one of the received fields;
                                             predicting a second value of at least one other field of the packet not yet received,
                                  24
                                              based on a correlation between the first value and a property of the at least one other field
                                  25          not yet received; and

                                  26
                                  27
                                       5
                                         The parties’ amended joint claim construction statement refers to both this version of the claim
                                       term and “predict a [second] value of one or more other fields not yet received.” Am. JCCS at 4–
                                  28   5. The parties, however, have now narrowed the dispute to four claims, none of which include this
                                       alternate version.
                                                                                       19
                                             processing the packet based on the one or more received fields and the predicted at least
                                   1          one other field.
                                   2

                                   3          The parties’ dispute regarding this term only crystalized at the Markman hearing and

                                   4   through supplemental briefing. As it now stands, Ipsilium contends that the language “not yet

                                   5   received,” as used in the disputed claims, applies to “packet.”6 See Pl.’s Supp. Br. at 3. Cisco, on

                                   6   the other hand, contends that “not yet received” must apply to “field,” and that by adopting

                                   7   Cisco’s proposed construction, the Court could remove any ambiguity on this point. See Def.’s

                                   8   Supp. Br. at 3–6. And Cisco primarily asks the Court to reject Ipsilium’s “plain meaning”

                                   9   interpretation because to construe “not yet received” as applying to “packet” would introduce at

                                  10   least two antecedent-basis errors. Id. at 5–6. First, Ipsilium’s reading removes the antecedent

                                  11   basis for “the packet,” because “there is no packet earlier in the claim that has not yet been

                                  12   received.” Id. at 5. Second, Ipsilium’s position eliminates the antecedent basis for “the at least
Northern District of California
 United States District Court




                                  13   one other field not yet received” from the correlation clause. Id. at 5–6.

                                  14          Although Cisco discussed both of these antecedent-basis criticisms at the Markman

                                  15   hearing, see Markman Tr. 19:20–20:19, Ipsilium in its supplemental brief only proposed a reading

                                  16   of the claim to ameliorate the second of Cisco’s antecedent-basis concerns:

                                  17                  The “correlation” language recites, “the at least one other field,” and
                                                      the antecedent basis comes earlier in the claim, “predicting a second
                                  18                  value of at least one other field.” No problem. The “not yet received”
                                                      later independently modifies the “the at least one other field” that is
                                  19                  part of “correlation.” That does not mean, as Cisco argues, the
                                                      previous “at least one other field” must also recite the phrase “not yet
                                  20                  received.” Indeed, following Cisco’s reasoning would still not solve
                                                      the alleged problem, as Cisco’s construction still points to “the field.”
                                  21                  Instead, Cisco’s circular logic requires the prior language of “a field
                                                      not yet received,” which does not exist. In any event, that is not how
                                  22                  antecedent basis works, and more importantly, that is not what the
                                                      claim language says. The claim language uses the phrase “packet not
                                  23                  yet received” in the predicting limitation and “field not yet received”
                                                      in the separate, correlation limitation. The phrase “not yet received”
                                  24                  modifies different nouns. This language is easily understood and does
                                                      not lead to indefiniteness due to an antecedent basis problem.
                                  25

                                  26   6
                                         At the Markman hearing, Ipsilium stated that “not yet received” could apply to either “packet” or
                                  27   field.” Markman Tr. 26:3–7. Ipsilium’s supplemental briefs clarified that it believes “not yet
                                       received” applies to just “packet” in the four disputed claims. Pl.’s Supp. Br. at 3 (“Ipsilium
                                  28   proposes a plain meaning, that ‘predicting’ . . . occurs . . . before the packet containing the
                                       predicted value of the field is received (’681 Claims 1, 2; ’777 Claims 1, 14).”).
                                                                                          20
                                   1   Pl.’s Supp. Br. at 6. As tortured as this reading might be, if this were the only antecedent-basis

                                   2   issue, the Court might side with Ipsilium’s reading of the claim. The Court, however, finds that no

                                   3   fair reading of the “predicting” limitation would provide an antecedent basis for “the packet,” if

                                   4   the Court were to adopt Ipsilium’s position. Claim 1 nowhere previously speaks of an unreceived

                                   5   packet. Rather, the claim speaks of “a packet” in the preamble, which provides an antecedent

                                   6   basis for both “the packet” from which a field is received and “the packet,” which Ipsilium now

                                   7   maintains is not yet received. But Ipsilium cannot have it both ways: “the packet” cannot both (1)

                                   8   already have been received and provide a field and (2) not be received. Ipsilium provides no

                                   9   justification for this internally inconsistent “plain meaning” reading.

                                  10           For these reasons, the Court adopts Cisco’s construction. Because the parties have

                                  11   narrowed their dispute to four claims, the Court sets forth the following chart to quickly

                                  12   summarize how Cisco’s construction applies to each:
Northern District of California
 United States District Court




                                  13                                          ’681 Patent, Claim 1
                                  14         predicting a second value of at least one other field of the packet before that field is
                                              received
                                  15                                          ’681 Patent, Claim 2
                                  16         predicting a value of at least one other field of the packet before that field is received
                                                                              ’777 Patent, Claim 1
                                  17
                                             predicting a value of at least one other field of the packet before that field is received
                                  18                                          ’777 Patent, Claim 14
                                  19         predicting a value of at least one other field of the packet before that field is received

                                  20   //

                                  21                  6.      “correlation” terms (’681 Patent)
                                  22                 Ipsilium’s Construction                             Cisco’s Construction
                                  23                                                          “based on a correlation between the first
                                            No construction necessary.                        received value and a property of the not yet
                                  24                                                          received field”
                                  25

                                  26           The Court finds no construction is necessary, but that the plain and ordinary

                                  27   meaning does not permit the first correlate to be an unreceived field.

                                  28           The disputed terms appear in independent claims 1, 16, 17, 18, 30, and 57 of the ’681
                                                                                         21
                                   1   Patent. Am. JCCS at 6–7. Claim 1 is generally representative of how the term is used in the claim

                                   2   language:

                                   3                                                     Claim 1
                                   4       1. A method for predicting one or more fields of a packet having a plurality of fields, the
                                           packet belonging to a set of packets, each of the fields containing data representing a value,
                                   5       the method comprising:
                                   6         receiving one or more of the fields of the packet;
                                             analyzing a first value of at least one of the received fields;
                                   7         predicting a second value of at least one other field of the packet not yet received, based
                                   8          on a correlation between the first value and a property of the at least one other field
                                              not yet received; and
                                   9         processing the packet based on the one or more received fields and the predicted at least
                                              one other field.
                                  10

                                  11          The other claims’ language, however, differ slightly:

                                  12                                                  Claim 16
Northern District of California
 United States District Court




                                  13         . . . based on a correlation between the first value and a property of one or more
                                               other fields before the one or more other fields are obtained; and
                                  14                                                  Claim 17
                                  15         . . . based on a correlation between the first value, and a property of one or more
                                               other fields not yet received . . . .
                                  16                                                  Claim 18
                                  17         . . . based on a correlation between the first value and a property of one or more
                                               other fields not yet received . . . .
                                  18                                                  Claim 30
                                  19         . . . based on a correlation between at least one of the one or more obtained fields and
                                               a property of at least one other field before the at least one other field is received;
                                  20                                                  Claim 57
                                  21         . . . based on a correlation between the first value and a property of one or more
                                               other fields before the one or more other fields are received; and
                                  22

                                  23

                                  24          In the claim construction briefing, the parties disputed whether it was unclear which text is
                                  25   modified by the phrase “not yet received.” See, e.g., Resp. Br. at 19. According to Cisco, “not yet
                                  26   received” in claim 1 might modify “first value,” “property,” and/or “field.” Id. Cisco then argued
                                  27   that its redrafting “confirms that the required correlation is between (1) the first received value (in
                                  28   other words, the first value that has already been received) on the one hand, and (2) a property of
                                                                                         22
                                   1   the not yet received field on the other hand.” Id. Ipsilium responds that Cisco is simply

                                   2   “manufactur[ing] confusion” here. Reply Br. at 13. From Ipsilium’s perspective, the only fair

                                   3   reading is that “not yet received” modifies “field.” Id.

                                   4          The Court finds that no reasonable reading of claim 1 would find that “not yet received”

                                   5   modifies anything other than “field.” To start, claim 1 sets out two correlates separated by the

                                   6   conjunction “and.” It would make no grammatical sense for “not yet received” to modify the

                                   7   correlate on the other side of the conjunction: “first value.” Focusing on the proper correlate—“a

                                   8   property of the at least one other field”—Cisco’s argument requires finding ambiguity as to

                                   9   whether the modifier phrase “not yet received” relates to “property” or “field.” Were “not yet

                                  10   received” to modify “property,” however, the modifier phrase would be misplaced. More

                                  11   important, intrinsic evidence shows that it only makes sense for “not yet received” to modify

                                  12   “field.” For example, whereas the ’681 Patent describes “receiving” fields numerous times, it
Northern District of California
 United States District Court




                                  13   never once mentions receiving a property. See, e.g., ’681 Patent 3:5–7 (“The system receives one

                                  14   or more fields of one or more packets and determines the value of at least one of the received

                                  15   fields.”). It is thus clear that “not yet received” modifies “field,” and the Court need not redraft

                                  16   the claim language to remove artificial confusion.

                                  17          Although the claim construction briefing focused on the modifier phrase “not yet

                                  18   received,” a separate dispute emerged in Ipsilium’s reply brief and at the Markman hearing. This

                                  19   new dispute concerns whether the Court should find that “the first value” really means “the first

                                  20   received value.” Cisco argued that, as written, it is ambiguous whether “the first value” has been

                                  21   received, but that its prior reception “is a necessary element of the claim.” Markman Tr. 31:13–

                                  22   20. As support, Cisco notes that the specification only speaks of the first correlate as having

                                  23   already been received. See ’681 Patent, 7:44–49 (“This may be accomplished because the packets

                                  24   received by the communication device 110 have useful correlation, or correlations, between some

                                  25   fields that have already been received and some other fields in the packet that have yet to arrive.”).

                                  26   Cisco further stresses that limiting the first correlate to something already received was added

                                  27   during the prosecution history, to overcome a Section 103 rejection. Markman Tr. 32:9–13.

                                  28   Ipsilium, on the other hand, contends that it would be improper to read in a “received” limitation,
                                                                                         23
                                   1   because “the claimed correlation is with a ‘first value,’ independent of whether or not it is

                                   2   received.” Reply Br. at 14.

                                   3           The Court agrees that Ipsilium’s position before the patent office to overcome a Section

                                   4   103 rejection sufficiently contradicts its current position to meet the high threshold for disavowal.

                                   5   See Poly-America, L.P. v. API Indus., Inc., 839 F.3d 1131, 1136 (Fed. Cir. 2016) (“While

                                   6   disavowal must be clear and unequivocal, it need not be explicit.”). In arguing for the

                                   7   patentability of the claimed method for prediction over U.S. Patent No. 5,056,058 to Hirata et al.,

                                   8   Ipsilium stated:

                                   9                   Applicant’s invention, on the other hand, is not simply predicting the
                                                       next expected frame type based on the order of occurrence of the prior
                                  10                   frames in an established sequence. Instead, Applicant’s invention as
                                                       defined in amended claims 1, 16, 17, 30 and 57 relates to predicting
                                  11                   data fields in layer protocols, but not simply the expectation of the
                                                       next type of frame, but also the values of the actual data fields, or type
                                  12                   of header fields, based upon an already received value.
Northern District of California
 United States District Court




                                  13                                                      ...
                                  14                   In order to enhance the claims and to further clarify these distinctions
                                                       that the claims have over the cited references, claims 1, 16, 17, 30 and
                                  15                   57 have been amended herein to specifically recite that the prediction
                                                       is based upon a correlation between the first value received and a
                                  16                   property of the fields yet to be received. Accordingly, the claims as
                                                       amended are not disclosed, taught or rendered obvious by the Hirata
                                  17                   reference alone.
                                  18
                                  19   Piepmeier Decl. Ex. D, at 17. Ipsilium’s representation in this excerpt is also consistent with the

                                  20   ’681 Patent’s specification, which uniformly describes a process of predicting unreceived

                                  21   information based on already received information. See, e.g.,’681 Patent 3:7–11 (“The System

                                  22   predicts a value of at least one other one of the fields of one other one of the packets from the set

                                  23   of packets based on the value of the received field before the the other packet containing the other

                                  24   field is received.”).

                                  25           Although the Court rejects Ipsilium’s position that the claimed correlation includes where

                                  26   a “first value” has not yet been received, it does not necessarily follow that the Court should

                                  27   entirely redraft six claims. Cisco proposes redrafting claims 1, 16, 17, 18, 30, and 57 to state:

                                  28   “based on a correlation between the first received value and a property of the not yet received
                                                                                          24
                                   1   field.” But not all claims are as amenable to this rephrasing as claim 1. Claim 30, for example,

                                   2   does not even use the term “first value.” Given the general aversion to rewriting claims, especially

                                   3   in Cisco’s proposed wholesale fashion, the Court considers it more prudent to hold that no

                                   4   construction is necessary, but that the plain and ordinary meaning does not permit the first

                                   5   correlate to be an unreceived field.

                                   6                  7.      Method Claims and Step Orders (’681 Patent and ’777 Patent)
                                   7                 Ipsilium’s Construction                            Cisco’s Construction
                                   8                                                         The steps of each method claim must be
                                           No step order is required
                                                                                             performed in order.
                                   9

                                  10          The Court adopts Cisco’s construction and finds that each disputed method claim

                                  11   must be performed in order.

                                  12          This dispute concerns independent claims 1, 2, 44, and 55 and dependent claims 3, 5, 6, 7,
Northern District of California
 United States District Court




                                  13   9, 10, 14, 45, and 46 of the ’681 Patent, as well as independent claims 1, 14, 44, and 55 and

                                  14   dependent claims 2, 3, 4, 6, 8, 9, 45, and 46 of the ’777 Patent. Am. JCCS at 7–8. Claim 44 of the

                                  15   ’681 Patent is one example of how the term is used in the claim language:

                                  16                                                 Claim 44
                                  17       44. A method for replying to packets that have a plurality of fields, the packets being
                                           broken up into one or more packets, before the packets are entirely received, comprising:
                                  18        receiving one or more of the fields of the packet;
                                  19        predicting one or more other fields of the packet before the one or more other fields are
                                             received;
                                  20        generating a reply packet based on the one or more received fields and the predicted one
                                  21         or more other fields; and
                                            transmitting the reply packet.
                                  22

                                  23          The parties dispute whether claim language throughout the Asserted Patents dictate that the

                                  24   steps of method claims must be performed in the order provided in the claims. Ipsilium argues

                                  25   against this requirement, contending that “[u]nless the steps of a method [claim] actually recite an

                                  26   order, the steps are not ordinarily construed to require one.” See Op. Br. at 19 (citing Interactive
                                  27   Gift Express, Inc. v. Compuserve Inc., 256 F.3d 1323, 1342 (Fed. Cir. 2001) (citation omitted)).

                                  28   Ipsilium then adds that the Asserted Patents disclaim that “while a series of steps have been
                                                                                        25
                                   1   described with regard to FIGS. 7A and 7B, the order of the steps may be changed in other

                                   2   implementations consistent with the present invention.” Id. (citing ’681 Patent, 11:1–4). With

                                   3   regard to claim 44 in particular, Ipsilium maintains that “[w]hile the ‘generating’ and

                                   4   ‘transmitting’ steps necessarily follow an order . . . the ‘receiving’ and ‘predicting’ steps are

                                   5   completely independent of each other.” Id. at 20.

                                   6          In response, Cisco argues that the Court should construe method claims “to require that its

                                   7   steps be performed in order if the claim implicitly requires that order, such as where ‘the steps of

                                   8   [the] method claim refer to the completed results of the prior step.’” Resp. Br. at 20 (citing E-Pass

                                   9   Techs., Inc. v. 3Com Corp., 473 F.3d 1213, 1222 (Fed. Cir. 2007). Claim 44, for example,

                                  10   contains several steps that refer to completed results of the prior step. And given that Ipsilium

                                  11   concedes that the “generating” and “transmitting” steps necessarily progress in that order—and

                                  12   after the “receiving” and “predicting” steps—the only dispute is whether the “receiving” step must
Northern District of California
 United States District Court




                                  13   come before the “predicting” step. See Markman Tr. 58:13–22. Cisco argues it must, because the

                                  14   “predicting” step refers to “other fields,” which necessarily “implies that you have already

                                  15   received something else, which means predicting must occur after receiving step.” Resp. Br. at

                                  16   22. Regarding the disclaimer that the “order of the steps may be changed,” Cisco characterizes

                                  17   that language as a “vague boilerplate statement [that] cannot change that the claims were drafted

                                  18   to mandate a particular order.” Resp. Br. at 23. Finally, Cisco notes that the following language

                                  19   from the prosecution history supports a limited construction, in which even the “receiving” and

                                  20   “predicting” steps must be performed in that order:

                                  21                   In sharp contrast [to the Mattaway reference], Applicant receives a
                                                       first field of a packet, predicts a second field, then proceeds with
                                  22                   processing of the packet based on the predicted second field and the
                                                       first received field while awaiting receipt of the second field. It is
                                  23                   only upon receipt of the second field that Applicant checks for errors
                                                       or even employs any error correction methods.
                                  24

                                  25   See Resp. Br. at 22–23 (citing Resp. Br. Ex. A, ’681 Patent File History, February 4, 2003 Letter

                                  26   to PTO at 8).

                                  27          Although the parties seek construction regarding the performance order for numerous

                                  28   method claims, they only discuss claim 44 of the ’681 Patent in any detail. Having reviewed each
                                                                                         26
                                   1   disputed method claim, the Court finds that only claim 44 of the ’681 Patent is even open for

                                   2   debate. Claim 1 of the ’861 Patent, for example, expressly contemplates that one field is received

                                   3   before any predicting step takes place. Turning then to claim 44, the Court agrees with Cisco that

                                   4   the claim implicitly requires that “receiving” occur before “predicting. The Court recognizes that

                                   5   “not every process claim is limited to the performance of its steps in the order written.” Loral

                                   6   Fairchild Corp. v. Sony Corp., 181 F.3d 1313, 1322 (Fed. Cir. 1999). But “the sequential nature

                                   7   of the claim steps is apparent from the plain meaning of the claim language and nothing in the

                                   8   written description suggests otherwise.” See Mantech Envtl. Corp. v. Hudson Envtl. Servs., Inc.,

                                   9   152 F.3d 1368, 1373 (Fed. Cir. 1998). As Cisco observes, the “predicting” step’s reference to

                                  10   “other” fields implies something already took place, “which means predicting must occur after

                                  11   [the] receiving step.” See Resp. Br. at 22. And nothing from the claim language, written

                                  12   description, or prosecution history demonstrates that the patentee ever contemplated a method of
Northern District of California
 United States District Court




                                  13   “predicting” before “receiving.”

                                  14                  8.      Preambles as Limiting (’681 Patent and ’777 Patent)
                                  15                Ipsilium’s Construction                             Cisco’s Construction
                                  16       Preambles are not limiting                        Preambles are limiting

                                  17

                                  18          The Court withholds judgment as to whether preambles are limiting in the manner

                                  19   that Cisco requests.

                                  20          This dispute concerns independent claims 1, 2, 16, 17, 18, 30, 31, 44, 49, 54, 55, and 57 of

                                  21   the ’681 Patent, as well as independent claims 1, 14, 16, 17, 28, 30, 42, and 57 of the ’777 Patent.

                                  22   Am. JCCS at 3–4. Claim 1 of the ’681 Patent is one example of a disputed preamble:

                                  23                                                     Claim 1
                                  24       1. A method for predicting one or more fields of a packet having a plurality of fields,
                                           the packet belonging to a set of packets, each of the fields containing data representing
                                  25       a value, the method comprising:
                                  26         receiving one or more of the fields of the packet;
                                             analyzing a first value of at least one of the received fields;
                                  27

                                  28
                                                                                        27
                                             predicting a second value of at least one other field of the packet not yet received, based
                                   1          on a correlation between the first value and a property of the at least one other field not
                                   2          yet received; and
                                             processing the packet based on the one or more received fields and the predicted at least
                                   3          one other field.
                                   4

                                   5          Preambles generally “do[] not limit the claims.” Georgetown Rail Equip. Co. v. Holland

                                   6   L.P., 867 F.3d 1229, 1236 (Fed. Cir. 2017) (quoting Allen Eng'g Corp. v. Bartell Indus., Inc., 299

                                   7   F.3d 1336, 1346 (Fed. Cir. 2002)). A preamble may limit the claims, however, where (1) “it

                                   8   recites essential structure or steps”; (2) “claims depend[] on a particular disputed preamble phrase

                                   9   for antecedent basis”; (3) it “is essential to understand limitations or terms in the claim body”; (4)

                                  10   it “recit[es] additional structure or steps underscored as important by the specification”; or (5)

                                  11   there was “clear reliance on the preamble during prosecution to distinguish the claimed invention

                                  12   from the prior art.” Id. (quoting Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,
Northern District of California
 United States District Court




                                  13   808 (Fed. Cir. 2002)). Conversely, preambles are not limiting “where a patentee defines a

                                  14   structurally complete invention in the claim body and uses the preamble only to state a purpose or

                                  15   intended use for the invention.” Id. (quoting Catalina Mktg. Int’l, Inc., 289 F.3d at 808). Courts

                                  16   determine whether to treat preambles as limiting based on a review of the entire patent, “to gain an

                                  17   understanding of what the inventors actually invented and intended to encompass by the claim.”

                                  18   Id. (quoting Catalina Mktg. Int’l, Inc., 289 F.3d at 808).

                                  19          Ipsilium argues that claim 1’s preamble “merely sets the context and the intended use for

                                  20   the invention” and that “deleting the preamble would have no effect, as the claim body

                                  21   independently recites the structure or steps to accomplish the prediction.” Op. Br. at 20–21.

                                  22   Cisco disagrees, and argues that the preamble “provides an antecedent basis for multiple terms

                                  23   appearing in the claim[] including ‘packet,’ ‘set of packets,’ and ‘one or more fields.’” Resp. Br.

                                  24   at 24. According to Cisco, this shows that “the preamble is limiting because it is necessary to give

                                  25   meaning to at least three different terms recited in the bodies of the claims.” Id.

                                  26          The Court finds that it cannot at this stage adopt a blanket construction regarding all

                                  27   preambles. At the Markman hearing, Cisco maintained that the Court could lump together all

                                  28   disputed preambles into two general groups. Markman Tr. 73:3–9. Cisco’s briefing, however,
                                                                                         28
                                   1   provides inconsistent information regarding what exactly Cisco seeks from the Court. At one

                                   2   point, in discussing claim 1 of the ’681 Patent, Cisco’s claim construction brief maintains that the

                                   3   preamble contained no less than three terms that provided an antecedent basis for terms appearing

                                   4   in the claims. Resp. Br. at 24 (arguing the preamble provides antecedent basis for at least

                                   5   “packet,” “set of packets,” and “one or more fields”). But in an exhibit attached to its brief—

                                   6   which Cisco represented as “highlight[ing] similar examples of antecedent bases found in the

                                   7   preambles of independent claims” throughout the Asserted Patents—Cisco only identified

                                   8   “packet” as the relevant term in various preambles that provide antecedent basis for terms

                                   9   appearing in claims. Compare Resp. Br. at 25 (“This reasoning applies to almost all of the

                                  10   asserted independent claims, as demonstrated in the attached Exhibit G-H, which highlights

                                  11   similar examples of antecedent bases found in the preambles of independent claims 1, 2, 16, 17,

                                  12   18, 30, 31, 44, 49, 54, 55, and 57 of the ’681 patent and claims 1, 14, 16, 17, 28, 30, 42, and 57 of
Northern District of California
 United States District Court




                                  13   the ’777 patent.”), with Resp. Br. Ex. G (highlighting only “packet” in various preambles,

                                  14   including for claim 1).

                                  15          To determine whether preambles are limiting, the Court must review each preamble with

                                  16   an eye toward the patent as a whole. See Georgetown Rail Equip. Co., 867 F.3d at 1236. The

                                  17   Court is not persuaded that such an individualized and holistic approach is compatible with

                                  18   Cisco’s request for a blanket conclusion as to all preambles, especially given the inconsistent

                                  19   information provided by Cisco. Thus, while a blanket approach might be warranted in some

                                  20   circumstance, this is not one of them. Accordingly, the Court withholds judgment as to whether

                                  21   preambles are limiting in the manner that Cisco requests.

                                  22   III.   CONCLUSION
                                  23          The Court GRANTS Cisco’s motion to strike. In addition, the Court CONSTRUES the

                                  24   disputed terms as follows:

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                        29
                                       Patent                    Claim Term                              Construction
                                   1
                                                                                            No construction necessary – Plain and
                                   2   ’681,                                                ordinary meaning is not limited to
                                                “reply packet”
                                       ’777                                                 packets directed back to the originator of
                                   3                                                        the received fields
                                   4                                                        Function: obtaining one of the fields of
                                                                                            the packet
                                   5
                                                                                            Structure (’681 Patent): the
                                   6   ’681,    “means for obtaining one of the fields of   “communication interface” disclosed at
                                       ’777     the packet”                                 Col. 4:60–61.
                                   7                                                        Structure (’777 Patent): the
                                   8                                                        “communication interface” disclosed at
                                                                                            Col. 4:7–8.
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   30
                                   1                                                        Function: predicting a second value of
                                                                                            one or more other fields of the packet
                                   2                                                        based on a correlation between the first
                                                                                            value and a property of one or more
                                   3                                                        other fields before the one or more other
                                                                                            fields are obtained (’681 Patent) /
                                   4
                                                                                            predicting how the packet will be
                                   5                                                        processed by upper level protocols,
                                                                                            application protocols or both based on
                                   6                                                        the value of the obtained field and
                                                                                            further predicting a value of at least one
                                   7                                                        other field of the packet not yet received
                                               “means for predicting a second value of      based on the prediction of how the
                                   8           one or more other fields of the packet       packet will be processed (’777 Patent)
                                               based on a correlation between the first
                                   9                                                        Structure: a processor or microprocessor
                                               value and a property of one or more other
                                               fields before the one or more other fields   executing instructions and/or hardwired
                                  10                                                        circuitry, silicon via combination of
                                               are obtained” (the ’681 Patent) / “means
                                  11   ’681,   for predicting how the packet will be        logic gates implementing the following
                                       ’777    processed by upper level protocols,          algorithms:
                                  12           application protocols or both based on the   predicting due to:
Northern District of California
 United States District Court




                                  13
                                               value of the obtained field and further                       ’681 Patent
                                               predicting a value of at least one other
                                                                                               •   fragmentation (8:64–9:7);
                                  14           field of the packet not yet received based
                                               on the prediction of how the packet will        •   segmentation (9:18–32);
                                  15           be processed” (the ’777 Patent)                 •   IP packet length (Prov. Appl. at
                                                                                                   IP000228–229); or
                                  16                                                           •   sequence number (Prov. Appl. at
                                                                                                   IP000071).
                                  17
                                                                                                           ’777 Patent
                                  18
                                                                                               •   protocol field (7:33–8:3);
                                  19                                                           •   flags field (7:33–8:3)
                                                                                               •   IP packet length (Prov. Appl. at
                                  20                                                               IP000228–229); or
                                  21                                                           •   total length (Prov. Appl. at
                                                                                                   IP000412).
                                  22
                                                                                            Function: processing the packet based
                                  23
                                               “means for processing the packet based       on the obtained field and the predicted
                                  24           on the obtained field and the predicted      one or more other fields (’681 Patent) /
                                               one or more other fields” (’681 Patent) /    processing the packet based on at least
                                       ’681,
                                  25           “means for processing the packet based       the obtained field and the predicted at
                                       ’777                                                 least one other fields (’777 Patent)
                                               on at least the obtained field and the
                                  26           predicted at least one other fields” (’777   Structure: Indefinite for failing to
                                  27           Patent)                                      disclose a structure that performs the
                                                                                            claimed function.
                                  28
                                                                                   31
                                   1                                                               ’681 Patent, claim 1: “predicting a
                                                                                                   second value of at least one other field
                                   2                                                               of the packet before that field is
                                                                                                   received”
                                   3
                                                                                                   ’681 Patent, claim 2: “predicting a value
                                   4                    “predicting a [second] value of at least   of at least one other field of the packet
                                           ’681,                                                   before that field is received”
                                                        one other field of the packet not yet
                                   5       ’777
                                                        received”                                  ’777 Patent, claim 1: “predicting a value
                                   6                                                               of at least one other field of the packet
                                                                                                   before that field is received”
                                   7                                                               ’777 Patent, claim 14: “predicting a
                                                                                                   value of at least one other field of the
                                   8                                                               packet before that field is received”
                                   9                                                               No construction necessary – Plain and
                                           ’681         “correlation” terms                        ordinary meaning does not permit the
                                  10
                                                                                                   first correlate to be an unreceived field
                                  11       ’681,                                                   The steps of each method claim must be
                                                        Method Claims and Step Orders
                                  12       ’777                                                    performed in order
Northern District of California
 United States District Court




                                           ’681,                                                   The Court withholds judgment as to
                                  13                    Preambles as Limiting
                                           ’777                                                    whether preambles are limiting
                                  14

                                  15               The Court SETS a further case management conference (“CMC”) for May 22, 2019 at

                                  16   2:00 p.m., to occur concurrently with the hearing on Ipsilium’s pending motion for leave to file

                                  17   amended infringement contentions.7 The Court also DIRECTS the parties to meet and confer

                                  18   before the CMC to discuss a proposed case schedule through trial and to submit a joint CMC

                                  19   statement by May 15, 2019.

                                  20               IT IS SO ORDERED.

                                  21   Dated: 4/16/2019

                                  22

                                  23
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  24                                                                 United States District Judge
                                  25

                                  26
                                  27   7
                                         In the remaining briefing on Ipsilium’s motion for leave to file amended infringement
                                  28   contentions, the Court expects the parties to discuss whether this order has any impact on the
                                       resolution of that motion.
                                                                                         32
